Title: To John Adams from Elbridge Gerry, 29 September 1779
From: Gerry, Elbridge
To: Adams, John


     
      My dear Mr. Adams
      Philadelphia Sept 29. 1779
     
     It is with the greatest pleasure, that I inform You of the late Arrangement of our foreign affairs, in which You are appointed to negotiate the Treaties with G Britain and our Friend Mr. Dana to be your Secretary. Mr. Jay is to negotiate with Spain, Mr. Carmichael to be his Secretary, and Colo. John Laurens, Son of the late president Laurens, to be Secretary to Doctor Franklin.
     I shall not be able at this Time to give You a History of the proceedings of Congress, relative to their foreign Affairs; the Embarrassments Difficulties and Delays attending this Business, in Consequence of the Disputes between the late Commissioners, have exceeded every thing of the Kind, which I have before met with: so far have some of their Friends in Congress been influenced by Attachments and prejudice, as to render it impossible to preserve their Friendship and Confidence, and at the same Time to act with becoming Freedom and Independence.
     I flatter myself that You will not hesitate a Moment, at accepting the highest office of Honor and Trust, under the united States, when elected thereto by the Voice of eleven States. Indeed it may be called unanimous, as there was only a single Vote for Doctor Franklin, who was not in Nomination, and it was said to have been put in by Delaware, at that Time represented by your old Friend Mr. Dickinson. Great Exertions were made to send You to Spain, and Mr. Jay on the other Embassy, but the Opposition of your Friends produced from the Gentlemen in Favour of Mr. Jay, a proposal of Accomodation, in Consequence whereof he was appointed by eight States. The Appointment of Mr. Dana is in my humble Opinion of the next Importance, and should he accept it, he may stand Candidate for the next Vacancy in Europe.
     It is almost Time to acknowledge the Receipt of your esteemed Favours of the 27th of Novr. 1778, and of the 10th and 11th Instant. The first is of so early a Date as not to require an Answer; and a prudent Use shall be made of the last. Agreable to your Request in the other, I transmit by the Bearer Mr.  the Journals of Congress to the present Time, as far as they are printed, those for 1778 are now in the press. With Respect to the Circumstances of your first Appointment, It was in Consequence of a Nomination which I ventured to make, after having endeavoured to discover your Sentiments on the Subject. I remember You was more reserved than I tho’t You ought to have been, and two of your Collegues then in York Town, to whom I proposed the Matter, objected to it, as not being agreable to You. When the Nomination was made, if I rightly remember, the one that remained in Congress after You left it, expressed his Doubts on the Occasion, but being determined to try the Experiment, I informed the House that I had communicated to You my Design of Nomination, and that, altho You was very silent on the Affair, I was fully persuaded You would not decline the Duty. This fixed the Matter in the Minds of your Friends. Mr. R. Livingston was nominated by New York, and by recurring to the printed Journals, You will find the Voters in your Favour distinguished by Dots, Volo. 3d, page 547. It is some Time since this Transaction happened, and I may be mistaken in some points, but I further recollect, that in conferring with You, I mentioned my former Intention of nominating You in the Fall of the Year 1776, and that Mr. R H Lee told me, You had informed him, that You would not accept the Appointment if made, which last Circumstance, not being remembered by You, was an additional Argument in my Mind for pushing your Election at York Town.
     I conceived myself bound by every principle of Honour, Integrity, and policy, to “vote You clear of Suspicion &c. dishonorable to the States.” When the Question was proposed for inserting your Name in that Resolution, I opposed it as unjust, And the inclosed Copy of the futile Charge against You, and Evidence to support it, will I think warrant my Conduct. If unjust, then surely it was impolitick, as your future Usefulness would have been destroyed for a Time, at least I conceived it so, and was therefore bound in Honor not to sport with your Character. I mean not however to thro’ a Reflection on the Conduct of Gentlemen of a different Opinion, they probably had a different View of the Subject, and may be highly commendable for a Measure, which it would have been criminal in me to have adopted. While I am on this Subject, give me Leave to observe, that your Letter to Congress, desiring a Copy of the Charges against You was yesterday read, on which I moved the House to comply with your Request; but It was objected to from several Quarters as an improper Measure, since the House had almost unanimously, by your late Appointment, rejected the Charge, and had in the first Instance cleared You of the Animosities subsisting amongst the other Commissioners. It was also said, that the Admission of Weight in the Charge, was dishonorable to the House, which in that Case would have been in Duty bound to postpone Your Appointment, untill You were acquitted of the Charge. The Objections were agreable to my Mind and I withdrew the Motion, at the same Time informing the House, that I should furnish You with the papers requested.
     
     Upon the Whole, I am of Opinion, that in the Esteem of Congress, your Character is as high as any Gentleman’s in America. That as much is obtained in the Arrangement and Determinations of our foreign Affairs as could be expected. That if Matters had been driven further, We should have been more deeply involved in Animosities and Dissention, and have put a total Stop to our foreign Negotiations. That in Consequence thereof, We must, on the Return of Monsr. Gerard, have sunk in the Esteem of our Ally, of the Court of Spain, and of all Europe. That Doctor Franklin ought to be recalled.That however some late Measures may not be equal to our Wishes, It becomes our indispensible Duty to support them with Vigour, and to listen no more to Insinuations without Evidence to support them. That an able, upright, firm Friend to America, is greatly injured in Doctor Lee, as well by the Impolicy of some of his Friends, as by the undeserved Reproach of his Enemies. But that his Usefulness being destroyed, had it been practicable to have continued him in office, he could not have served with Satisfaction to himself, or Advantage to the publick. I have been well informed that Hints have been thrown out here, relative to my Votes for recalling Doctor Lee, which I do not relish: I have however suppressed my Feelings, because it is extremely injurious to the publick Interest, to have their Servants involved in Disputes with each other. I shall return prepared to justify my Conduct in every point, and should any Attempts be made to misrepresent it, I shall be under the Necessity of shewing, that it has been ever directed in Congress by disinterested publick Motives; that it has been always free from Views, of extending my personal Interest or Influence, or of supporting private Attachments; and I think I can answer for the policy of the Measures which I have adopted. Perhaps You may think this deviating from Delicacy, but conscious of the Rectitude of my Intentions, I cannot bear the Breath of Reflection. I voted for the Recall of all the Commissioners included in the Resolution of the 20th of April last, as an indispensible Obligation arising from the Resolution itself, and also, as a preliminary Measure for fully enquiring into the Conduct of those Gentlemen, that the Character of each may be fairly known, and represented to the publick. The States divided on Doctor Lee and he was continued in Office, contrary in my Opinion to every principle of Government, where a Majority is to rule. This happened by the Mode in which the Question was put, “shall he be recalled,” instead of “shall he be continued.” In the latter Case a Division would have lost the Question, and he would have been recalled, which the States who were against him being apprized of, conceived the Matter as it stood, both unreasonable and unfair. After Congress had finished their In­structions, relative to negotiations, a Question arose, who should execute them? Reference being then made to a Resolution of the 15th of April last, “That Ministers plenipotentiary for these States, are only necessary for the present, at the Courts of Versailes and Madrid,” a Motion was made, “That a Minister plenipotentiary in Leiu of a Commissioner be appointed to negotiate a Treaty of Alliance, and Amity and Commerce, between the united States of America, and his catholic Majesty,” and the Question was carried as follows, six Ayes, one no, and four divided. Massachusetts was amongst the latter, Mr. Holton and myself, aye, Mr. Lovell and Mr. Partridge, no. I tho’t it necessary to agree to this Imposition, as it was consonant to the Resolution of the 15th of April; as it would give the States a fair Oppertunity of electing their Minister; and thereby of correcting the Error mentioned—as a Decision of the Question in the negative would have postponed a Negotiation with Spain,—and for some Reasons before mentioned, and others with which I shall not trouble You. To convince You of the Necessity of this last Measure, I need only inform You, that before the Resolution was proposed, Congress endeavoured to appoint a Minister to negotiate the peace, and failed in the Attempt, there being six States for Yourself, five for Mr. Jay, and one divided. Those who were for Mr. Jay, then declared, they would never alter their Votes, unless they had a fair Oppertunity of electing a Minister for Spain, and accomodating Matters to the Sense of a Majority of the States, which was prevented by the Failure of a Vote of the States when divided.
     One Word with respect to your Instructions, pray give me your Opinion on the Boundaries of Massachusetts Bay, and if any thing is amiss, Mr. Samuel Adams, if he thinks it expedient, may inform the State thereof, that they may give Directions for having it rectified in Congress.
     Cannot You attend to the Settlement of the Vermont Affair on the first of Feby. next, agreable to certain Resolutions sent to Massachusetts, which by her Delegates has claimed a Right to the Jurisdiction of those Lands.
     I should not have troubled You with such a Volume of small politics, did I not conceive it impracticable to weary the patience of a great politician. My best Respects to Portia, her Irony is by sovereign power turned into Fact. I wish that our Friend General Warren may peruse this Letter, and no other person at present, as it may otherwise by the Cause of my commencing Disputes, which I wish to avoid. Brother Dana may correct my Information relative to your first Election. Adeiu my dear Friend with Assurace of Sincerity in your very huml Sert
     
      E Gerry
     
     
     
      Is not Caution necessary in sending Letters or papers, which on certain Occasions ought not to be communicated? It sometimes happens that one Friend is nearly sacrificed to support another.
      I was on a Commitee which reported £3000 ster’ per Year for each of the Ministers and £1000 ster per Annum for each of their Secretaries, the Salary to begin and end as prescribed by a former Resolution relative to the Commissioners; but I expect a Reduction of the first Sum will be made by some of our patriots,—and am in Favour of £2500 sterling for the first and half that Sum for the Secretaries.
     
    